Citation Nr: 9921191	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-16 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of 
recurrent ingrown toenail, right great toe, post-operative 
toenail removal. 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1975 to 
August 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 Hearing Officer's decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which found that the appellant had not 
submitted new and material evidence to reopen his claim for 
service connection for a right great toe condition.

In May 1999, a hearing was held before the undersigned, who is 
the Board member making this decision and who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied service 
connection for a right great toe condition on the merits.  The 
appellant was notified of this decision in November 1996 and did 
not perfect an appeal.

2.  Since November 1996, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at personal hearings in 1998 and 1999, and (2) duplicate 
service medical records.  

3.  The evidence received since November 1996 is not new and 
material.


CONCLUSIONS OF LAW

1.  The November 1996 RO rating decision that denied service 
connection for a right great toe condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for residuals of 
recurrent ingrown toenail, right great toe, post-operative 
toenail removal is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1984, the appellant filed a claim for service 
connection for residuals from an operation on the right foot for 
"malformation."  VA treatment and hospitalization records from 
1983 to 1984 and records from Georgia Regional Hospital from 1983 
to 1984 showed no findings regarding a right foot disorder.  The 
RO was unable to obtain the appellant's service medical records, 
and a March 1985 rating decision, inter alia, denied this claim. 

In October 1996, the appellant filed a claim for service 
connection for residuals of an operation performed on the right 
big toe during service.  None of the VA treatment records dated 
from 1989 to 1995 showed findings regarding a right great toe 
condition.

The RO had obtained the appellant's service medical records in 
1989 in connection with another claim.  The appellant entered 
into active service on April 30, 1975.  On May 2, 1975, it was 
noted by the podiatry clinic that the appellant had a deformity 
of the toenail of the right great toe.  He was advised to use 
Burrow soaks and return on May 6.  On May 6, 1975, it was noted 
that the appellant had been seen on May 2 for an ingrown toe and 
was instructed to soak the foot for at least two days.  Physical 
examination showed deformity of the right great toenail, and the 
toenail was removed on May 8, 1975.  In October 1975, the 
appellant complained that the toenail had grown back exactly as 
it was before, and he had pain when wearing shoes.  It was noted 
that it appeared as if the toe was "mashed" years ago, which 
never allowed the toenail to grow back properly.  The toenail was 
again removed in October 1975.  In October 1976, it was noted 
that the appellant had recurring toenail problems, and the right 
great toenail was growing excessively in the superior direction.  
Pressure on the toe caused the appellant pain.  In November 1976, 
the toenail was again removed.

In connection with his claim, the appellant underwent a VA 
physical examination in October 1996.  He reported a history of 
an ingrown right great toenail during service, with three 
procedures for removal.  He stated that the toe was frequently 
infected.  There was currently no infection, but he had pain in 
the area of the nail bed.  Examination of the right great toe 
showed two small deformed tender remnants of the nail in the 
inferior medial and lateral corners of the nail bed.  There were 
a couple of well-healed surgical scars in these areas.  There was 
no evidence of infection or inflammation.  He had full range of 
motion of the toe.  The diagnosis was residuals of recurrent 
ingrown toenail of the right great toe, post-operative toenail 
removal times three.

A November 1996 rating decision reopened the appellant's claim 
based on receipt of his service medical records after the 1985 
rating decision.  It was determined that the appellant's ingrown 
toenail preexisted his entry into service and was not aggravated 
by service.  The appellant was notified of this decision in 
November 1996.  In January 1997, he requested a hearing.  The RO 
considered his hearing request a notice of disagreement, and the 
appellant was provided a statement of the case in January 1997.  
A hearing was scheduled for March 1997, but the appellant failed 
to report.

In August 1997, the appellant again requested a hearing.  He had 
a hearing at the RO in February 1998.  He stated that the VA 
examination in 1996 did not show infection of the big toe because 
he had not been wearing hard shoes prior to the examination.  He 
stated that he had pain in the right big toe due to scar tissue.  
He stated that he had not injured the toe prior to service.  He 
disagreed with the conclusion that a deformed toenail was 
diagnosed when he first sought treatment a couple days after 
entering service.  He stated that at that time, all he had was an 
ingrown toenail and the toe became deformed after he soaked it 
for a few days.  He stated that the toenail was never given a 
chance to heal properly, so he had to have it removed two more 
times during service.  The last surgery involved scraping the 
bone so that the toenail would not grow back. 

In March 1998, the appellant submitted a statement indicating 
that on May 2, 1975, the podiatry ward was full, and he was 
instructed to soak his foot in the shower.  He submitted 
duplicates of his service medical records.

A June 1998 Hearing Officer's decision, contained in a June 1998 
supplemental statement of the case, informed the appellant that 
the November 1996 rating decision had become final because he had 
not perfected his appeal.  The Hearing Officer concluded that new 
and material evidence had not been submitted to reopen this 
claim.  In June 1998, the appellant submitted a VA Form 9, which 
was accepted as his notice of disagreement.  He stated that VA 
had based its denial on notes written by an E-4 who had copied 
from the doctor's notes and put the wrong date down.  He 
submitted duplicates of his service medical records.  In his 
substantive appeal, the appellant stated that the RO had favored 
the notes from an E-4 over the doctor's notes.

In May 1999, the appellant had a personal hearing.  He argued 
that the doctor during service had only considered it an ingrown 
toenail, and soaking the nail for three days had caused the 
deformity.  He did not recall injuring the toe during basic 
training.  He stated that he first noticed the ingrown toenail 
after 3-4 days of marching around during basic training.  He 
stated that he did not have problems with the toe prior to 
service.  He was not receiving any treatment for the toe.


II. Legal Analysis

A decision of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the appellant is notified of the 
decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is not 
subject to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  The appellant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not filed 
within that time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 
38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

In a November 1996 rating decision, the RO denied, on the merits, 
the appellant's claim for service connection for a right great 
toe condition. A letter from the RO, advising the appellant of 
that decision and of appellate rights and procedures, was issued 
in November 1996.  The appellant's request for a hearing was 
accepted as a notice of disagreement in January 1997, and he was 
provided a statement of the case in January 1997.  However, an 
appeal is not perfected until a timely and adequate substantive 
appeal is submitted.  38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1998).  The only additional correspondence received from the 
appellant within the appeal period was another request for a 
hearing in August 1997.  This request cannot be accepted as a 
substantive appeal since he made no statements regarding errors 
of fact or law made by the RO in the November 1996 rating 
decision.  See 38 C.F.R. § 20.202 (1998).  The appellant did not 
appeal the November 1996 decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

When presented with a claim to reopen a previously finally denied 
claim, VA must perform a three-step analysis.  Elkins v. West, 12 
Vet. App. 209 (1999).  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  Second, 
if new and material evidence has been presented, it must be 
determined, immediately upon reopening the claim, whether the 
reopened claim is well grounded pursuant to 38 U.S.C. § 5107(a) 
based upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (the Court) concluded in 
Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of well-
groundedness and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
Elkins, 12 Vet. App. at 214 and 218.  There is no duty to assist 
in the absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, VA 
may evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the Hearing Officer's decision on appeal, the RO adjudicated 
this issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, both 
new and old, would change the outcome" of the final decision).  
The Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether the 
appellant has submitted new and material evidence to reopen this 
claim will be made pursuant to the definition of new and material 
evidence contained in 38 C.F.R. § 3.156(a), as discussed above.  
It is not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, the Board's review of this claim under the more 
flexible Hodge standard accords the appellant a less stringent 
"new and material" evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to be 
well grounded, a claim for service connection must be accompanied 
by supporting evidence that the particular disease, injury, or 
disability was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81.  In general, 
the appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for direct service connection requires three elements to 
be well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; and 
competent (medical) evidence of a nexus between the in-service 
injury or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  This third 
element may be established by the use of statutory presumptions.  
Caluza, 7 Vet. App. at 506.  Truthfulness of the evidence is 
presumed in determining whether a claim is well grounded.  Id. at 
504.

The evidence received subsequent to November 1996 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 
7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Since November 1996, the following evidence has been 
received:  (1) the appellant's contentions, including those 
raised at personal hearings in 1998 and 1999, and (2) duplicate 
service medical records. 

To the extent that the appellant contends that he has residuals 
from the inservice right great toe surgeries, this evidence is 
not new.  He has merely, at best, repeated his prior assertions.  
This evidence is cumulative of evidence associated with the 
claims file at the time of the November 1996 rating decision and 
is not new for purposes of reopening a claim.

The service medical records submitted by the appellant are also 
not new.  These records were copies of the service medical 
records previously associated with the claims file at the time of 
the November 1996 rating decision.  This evidence is therefore 
duplicative and not new for purposes of reopening a claim.

The only evidence that could be considered "new" are the 
appellant's contentions that his right great toenail disorder did 
not preexist service and that the May 2, 1975, notation in the 
service medical records was incorrect.  These contentions are new 
in that he had not previously made such arguments.  It is 
necessary, therefore, to decide if this evidence is material.  To 
be material, it must bear directly and substantially on the 
merits of each essential element that was a basis for the prior 
denial.  Because the RO concluded that the appellant's right 
great toenail disorder preexisted his entry into service and he 
seeking to establish service connection for that condition, 
material evidence would be significant evidence that bore 
substantially and directly on the existence of a current right 
great toenail disorder that was either (1) aggravated by the 
appellant's period of active military service or (2) incurred 
during service.

The appellant's contentions are not material.  There is no 
evidence concerning aggravation of a preexisting right toenail 
disorder.  Rather, the appellant argues that this condition was 
incurred in service and that an incorrect notation was made when 
he first sought treatment three days after entry onto active 
duty.  

The RO determined that notation of a right great toenail 
deformity three days after the appellant's entry onto active duty 
reflected that this condition preexisted his entry into service.  
See 38 C.F.R. § 3.303(c) (1998) (manifestation of symptoms of 
chronic disease from date of enlistment, or so close thereto that 
the disease could not have originated in so short a period will 
establish preservice existence).  The appellant's contentions are 
not so significant that they require reopening of his claim.  
This evidence is not significant by itself, since it merely 
reflects the appellant's recollection of events more than 20 
years after they occurred, without any objective, corroborating 
evidence.  His argument that the May 2, 1975, service medical 
record was an incorrect recording of the facts is not persuasive.  
His contentions are also not significant when considered in 
conjunction with the evidence previously of record, since the 
service medical records clearly showed (1) a notation dated three 
days after his entry into service that the appellant had a 
"deformity" of the right great toenail and (2) a notation dated 
six months after his entry into service that it looked as if the 
toenail had been "mashed" years earlier and had not properly 
regrown. 

The appellant is certainly competent to state that he did not 
have any problems with the right great toenail prior to service.  
However, his contentions that this condition was incurred in 
service are neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the evidence received 
subsequent to November 1996 is not new and material and does not 
serve to reopen the appellant's claim for service connection for 
residuals of recurrent ingrown toenail, right great toe, post-
operative toenail removal.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform him of the 
necessity to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 6 Vet. App. 166, 171 (1994).  VA 
has no outstanding duty to inform the appellant of the necessity 
to submit certain evidence, see 38 U.S.C.A. § 5103(a) (West 
1991), in this case, because nothing in the record suggests the 
existence of evidence that might reopen this claim.


ORDER

As new and material evidence has not been received to reopen the 
appellant's claim for service connection for residuals of 
recurrent ingrown toenail, right great toe, post-operative 
toenail removal, the claim is not reopened, and the appeal is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

